Case 1:20-cv-00244-ACK-WRP Document 12 Filed 07/20/20 Page 1 of 3   PageID #: 46




  DEPARTMENT OF THE CORPORATION COUNSEL

  PAUL S. AOKI                   1286-0
  Acting Corporation Counsel
  ERNEST H. NOMURA               4829-0
  GABRIELE V. PROVENZA 10261-0
  Deputies Corporation Counsel
  City and County of Honolulu
  530 South King Street, Room 110
  Honolulu, Hawaii 96813
  Telephone No. (808) 768-5230 / (808) 768-5239
  Email: enomura@honolulu.gov
           gprovenza@honolulu.gov

  Attorneys for Defendant
  CITY AND COUNTY OF HONOLULU,
  DEPARTMENT OF PARKS AND RECREATION


                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  HAROLD P. MCSHANE, III,                CIVIL NO. CV 20-00244 ACK-WRP

                   Plaintiff,            DEFENDANT CITY AND COUNTY
                                         OF HONOLULU, DEPARTMENT OF
       vs.                               PARKS AND RECREATION’S;
                                         SCHEDULING CONFERENCE
  DEPARTMENT OF PARKS AND                STATEMENT; CERTIFICATE OF
  RECREATION, CITY AND COUNTY            SERVICE
  OF HONOLULU; HONOLULU CIVIL
  SERVICE COMMISSION; JOHN                Scheduling Conference
  and/or JANE DOE 1-10, and DOE
  ASSOCIATIONS 1-5,                       DATE: July 27, 2020
                                          TIME: 9:00 a.m.
                   Defendants.            JUDGE: Honorable Wes Reber Porter
Case 1:20-cv-00244-ACK-WRP Document 12 Filed 07/20/20 Page 2 of 3           PageID #: 47




                DEFENDANT CITY AND COUNTY OF HONOLULU,
                 DEPARTMENT OF PARKS AND RECREATION’S
                   SCHEDULING CONFERENCE STATEMENT

         Pursuant to Local Rule 16.2 of the Local Rules of Practice for the United

  States District Court for the District of Hawaii, Defendant CITY AND COUNTY

  OF HONOLULU, DEPARTMENT OF PARKS AND RECREATION (“City”), by

  its attorneys, Paul S. Aoki, Acting Corporation Counsel, Ernest H. Nomura and

  Gabriele V. Provenza, Deputies Corporation Counsel, submits this Scheduling

  Conference Statement.

  I.     NATURE OF THE CASE

         This is a Section 1983 and “breach of contract” case against the City and the

  Honolulu Civil Service Commission (“Commission”) for allegedly denying

  Plaintiff Harold P. McShane, III (“Plaintiff”) back pay remedies that he could have

  sought and recovered had he exhausted his administrative remedies and appeals

  before the Commission and the Circuit Court of the First Circuit, State of Hawaii.

  His failure to do so is fatal to this federal case.

  II.    JURISDICTION AND VENUE

         Jurisdiction and venue are predicated on 28 U.S.C. §§ 1331 (federal

  question), 1343 (civil rights), 1367 (supplemental jurisdiction), and 1391 (venue).

  III.   JURY TRIAL

         Jury trial has been demanded.


                                               2
Case 1:20-cv-00244-ACK-WRP Document 12 Filed 07/20/20 Page 3 of 3             PageID #: 48




  IV.    DISCOVERY AND DISCLOSURES

         No formal discovery has commenced to date. The City intends to make

  timely initial disclosures consistent with the Federal Rules of Civil Procedure and

  the Local Rules. The City intends to comply with the Report of Parties’ Planning

  Meeting, CM/ECF Doc. 11, filed on 07/08/2020, regarding discovery.

  V.     SPECIAL PROCEDURES

         None anticipated at this time.

  VI.    RELATED CASES

         There is a pending state court case, McShane v. City and County of

  Honolulu, Department of Parks and Recreation, Civil No. 19-1-1169-07 DEO (1st

  Cir. Ct.). Plaintiff alleges same transactions and occurrence in the state lawsuit as

  in this case.

  VII. ADDITIONAL MATTERS

         The City intends to file a dispositive motion shortly.

         DATED: Honolulu, Hawaii, July 20, 2020.

                                          PAUL S. AOKI
                                          Acting Corporation Counsel

                                          By: /s/ Ernest H. Nomura
                                             ERNEST H. NOMURA
                                             GABRIELE V. PROVENZA
                                             Deputies Corporation Counsel
                                             Attorneys for Defendant
                                             CITY AND COUNTY OF
                                             HONOLULU, DEPARTMENT OF
                                             PARKS AND RECREATION

                                            3
